Citation Nr: 1243541	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-12 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a rib disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for incontinence.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a right hip disability.

7.  Entitlement to service connection for a bilateral knee disability.

8.  Entitlement to service connection for a right lower extremity nerve disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from January 1984 to January 1988.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In August 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Veteran submitted additional evidence with a waiver of initial RO consideration.  During the hearing, a motion was granted to keep the record open for 30 days for the Veteran to submit additional evidence.   To date, no additional evidence has been received from either the Veteran or his representative.

The Board also notes that during the hearing, the Veteran also offered testimony regarding service connection for a traumatic brain injury.  However, that claim has not been perfected on appeal and is referred to the RO for appropriate action.  The Veteran previously withdraw claims of entitlement to service connection for depression and memory loss that had also been perfected on appeal.  

The issues of entitlement to service connection for a low back disability, a right shoulder disability, incontinence, a right hip disability, headaches, and a right lower extremity nerve disability are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of any rib disability.

2.  The Veteran does not have a diagnosis of any left knee disability.  

3.  No injury to either the right or the left knee is noted in service

4.  A right knee disability, to include arthritis, was not manifest to a compensable degree within one year of separation from service and there is no competent medical evidence showing a relationship between that disability and service.  A continuing right knee disability was not shown in service or until years thereafter.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a rib disability are not met.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2012). 

2.  The criteria for service connection for a bilateral knee disability are not met.  Right knee arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2007 and in February 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent May 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has not obtained an examination with respect to the claims being adjudicated because the evidence does not show a current disability or indicate that any current disability is related to service.  At separation from service, he denied having ever had knee problems and did not report any rib disorder.  38 C.F.R. § 3.159(c)(4) (2012).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2012). 

Service connection may be presumed for certain chronic diseases, including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. 3.307, 3.309(a) (2012). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2012).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Rib Disability and Left Knee Disability

The service medical records are negative for any complaints, findings, or diagnosis of a left knee disability.  A September 1987 service medical record notes that the Veteran complained of flank pain after a motor vehicle accident, specifically in the left lower rib area that was exacerbated by direct pressure.  A chest x-ray was negative for abnormality or fracture.  In the Veteran's December 1987 self-report of medical history, he indicated that he did not have knee problems.  The Veteran did complain of an irritating feeling in his lower rib area on the left side of his body; however the December 1987 report of medical examination in conjunction with the Veteran's separation from service was negative for any indication that the Veteran had a left knee or rib disability or any related abnormality.  


The post-service medical evidence does not show any diagnosed rib or left knee disability.

The Board finds that the medical evidence does not show that the Veteran has ever been diagnosed with a rib or left knee disability, in service or after service.  Furthermore, the Veteran has not presented, identified, or even alluded to the existence of any medical evidence of a current diagnosis of a rib or left knee disability, and a relationship, if any, to service.  Complaints of pain or discomfort without a pathology to which such symptoms can be attributed fails to provide a basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Thus, notwithstanding the Veteran's contentions that he injured his ribs and left knee in service, without competent evidence of a diagnosed or identifiable condition, service connection cannot be granted.  Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where such incidents have resulted in disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Where, as here, competent evidence does not establish the disability for which service connection is sought, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board finds that the claims for service connection for a rib disability and a left knee disability must be denied because the first essential criterion for a grant of service connection, evidence of a current disability upon which to predicate a grant of service connection, has not been met for either claim.  The preponderance of the evidence is against the claims and those claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Right Knee Disability

The service medical records are negative for any complaints, findings or diagnosis of a right knee disability.  In the Veteran's December 1987 self-report of medical history, he denied having knee problems.  His December 1987 report of medical examination for separation from service is negative for any indication that the Veteran had a right knee disability.  His lower extremities were evaluated as clinically normal.  

A June 2010 VA medical record notes that the Veteran complained of increased right knee pain following a fall.  Right knee x-rays revealed a normal knee.  An MRI of the right knee revealed no significant abnormality.  A subsequent June 2010 VA orthopedic consultation report shows that the Veteran stated that he was involved in a MVA in service.  The examiner noted that the x-rays and the MRI of the right knee revealed very subtle degenerative changes, nothing was severe.  There did not appear to be any meniscal or ligament pathology.  The impression was chondromalacia of the right patellofemoral joint.  The VA physician did not provide any opinion as to the etiology of this condition.

During the August 2012 Board hearing, the Veteran testified that he injured his knee during service, sustaining a direct injury to his right knee.  

In this case, there is no evidence of symptoms or complaints of a right knee disability until June 2010, more than 20 years after service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection. Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The Board notes that while service medical records after two MVAs in service document a variety of complaints, none of those complaints included right knee symptoms.  The Board finds it significant that while seeking medical treatment, none of the medical records associated with the claims file, prior to the Veteran's submission of his claim for VA benefits, show that the Veteran ever mentioned that he had a right knee injury or right knee problems during his active service.  Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In fact, he denied any knee problems at separation from service.  Moreover, there is no competent medical evidence or opinion that any diagnosed right knee disability is related to the Veteran's military service, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of any such opinion.  In short, there is no competent medical evidence to support the claim for service connection for a right knee disability. 

The only other evidence of record supporting the Veteran's claim for service connection for a right knee disability is his own lay statements.  Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints of right knee problems until June 2010, more than 20 years after service.  Furthermore, post-service medical records beginning in 1993 are replete with complaints pertaining to, among others, the back, the hips, and the shoulders, all of which the Veteran has related, at one time or another to service.  However, he made no mention of right knee symptoms related to his service, and did not provide any indication that he had ongoing right knee symptoms since service until a June 2010 VA medical record.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran's first contentions that he had a right knee disability that he related to service were made contemporaneous with his claim for VA compensation. Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of testimony).  The Board finds the contentions less credible as no right knee problems were reported for many years after service and the Veteran denied right knee problems and none were found at separation from service.  Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection for a right knee disability and the claim must be denied.

Accordingly, the Board finds that the claim for service connection for a rib disability and for a bilateral knee disability must each be denied.  The Board finds that the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinki, 1 Vet. App. 49 (1990). 
ORDER

Entitlement to service connection for a rib disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claims for service connection for a low back disability, a right shoulder disability, incontinence, a right hip disability, headaches, and a right lower extremity nerve disability.

The Veteran was afforded a September 2007 VA spine examination in which the VA examiner noted that the Veteran reported involvement in a September 1987 motor vehicle accident (MVA) and that he had experienced pain in his lumbar spine since that time.  The diagnosis was chronic lumbar strain with evidence of early degenerative disease and evidence of neurological abnormality on examination.  In May 2008, the same VA examiner noted a review of the evidence of record, to include the September 1987 MVA whereupon he was diagnosed with muscle strain for complaints of low back pain.  Thereafter, complaints of low back pain had been episodic, apparently during the past 10 years or so, with no indication of continuous and increasing symptoms.  The VA examiner stated that there was no indication that permanent injury was sustained at the time of the MVA.  The examiner opined that it was less likely as not that the Veteran's present low back pain was due primarily to or directly related to alleged injuries sustained while in the military.  

The Board finds that opinion is inadequate to decide the claim as it inaccurately states that there is no indication of continuous back symptoms.  In fact, the Veteran has contended in numerous medical records and during the August 2012 Board hearing that he suffered with low back symptoms since service when he was involved in the 1987 MVA.  Further, the examiner fails to discuss the etiology of the Veteran's diagnosed low back disabilities, not just the low back pain.  Thus, the Board finds that the opinion of record is inadequate for the for the purpose of determining whether any currently diagnosed lumbar spine disability is related to service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In addition, a March 2012 VA medical record notes that there is a question of a spinal cord injury, which has not been considered in the etiology of the Veteran's low back disability.  VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In light of the foregoing, the Veteran must be afforded an additional VA examination and opinion.
 
With regard to the claims for service connection for incontinence, a right hip disability, headaches, and right lower extremity nerve disability, a March 2012 VA medical record notes that there is a question of a spinal cord injury and manifestations of neurogenic bowel and bladder, physiological osteoarthritis of the right hip, and of the right lower extremities.  Prior to March 2012, a February 2010 VA medical record notes that the Veteran reported his prior history of a MVA.  The examiner noted the possibility of post-concussive headaches and local extremity trauma.  In addition, an April 2010 VA orthopedic consultation report shows that the Veteran was seen for bilateral hip pain.  The Veteran informed the physician that he was in a MVA in 1986 when his Humvee was hit by a truck.  There was no specific injury to his hips, but his pain had developed insidiously over the years.  Those reports by VA health care providers suggest that consideration of headaches and lower extremity disabilities in relation to service should be further addressed in a VA examination.

In addition, during the August 2012 Board hearing, the Veteran asserted that the disabilities were secondary to his low back disability.  Therefore, the outcome of the claim for service connection for a low back disability stands to directly impact these disabilities as to the issue of secondary service connection.  The appropriate remedy where a pending claim is inextricably intertwined with another claim is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the Board finds it necessary to remand the Veteran's claims for service connection for incontinence, a right hip disability, headaches, and a right lower extremity nerve disability.  

With regard to the claim for service connection for a right shoulder disability, the Veteran contends that he has had ongoing problems with his right shoulder since service.  The Board notes that the Veteran has not been afforded a VA examination to obtain a nexus opinion.  Service treatment records show that in April 1986 the Veteran was involved in a motor vehicle accident and sustained trauma to the right shoulder and forearm.  In the Veteran's December 1987 self report of medical history, at the time of his separation examination, he reported shoulder problems secondary to a 1986 motor vehicle accident and he indicated that he had a painful or "trick" shoulder.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of right shoulder symptoms during service, and the continuity of symptoms after service, he is not competent to diagnose or to relate any currently diagnosed right shoulder condition to his active service.  As any relationship between the Veteran's right shoulder symptoms and service remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Also while on remand, any outstanding VA treatment records should be obtained. The claims file includes VA treatment records through August 2012.
 
Lastly, to ensure that all due process requirements are met, and that the record before the examiner is complete, the Veteran will be provided with another opportunity to provide information or evidence pertinent to the claims remaining on appeal.  The Veteran will be specifically asked to provide authorization to enable VA to obtain medical records from the chiropractor he referenced in an April 2002 private medical record.  The Veteran should also be properly notified of what evidence is needed to support his claims for secondary service connection.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995). 

Accordingly, these matters are REMANDED for the following actions:

1.  Provide the Veteran with notice as to the evidence need to support his claims for service connection as secondary to service-connected disabilities, under the provisions of 38 C.F.R. § 3.310 (2012). 

2.   Request that the Veteran provide sufficient information, and authorization, to enable VA to obtain any additional evidence, not already of record, which pertains to the claim on appeal.  Specifically request that the Veteran clearly identify and provide the VA with authorization to obtain medical records from the chiropractor he referenced in an April 2002 private medical record.  If the Veteran wants to obtain and submit those records himself, he may do so.

3.  Contact the appropriate VA medical facilities and obtain all outstanding medical records dated from August 2012 to the present.  All records obtained should be associated with the Veteran's claims file.

4.  After completion of the above, schedule the Veteran for a VA examination by an examiner with the appropriate expertise and who has not previously examined the Veteran, to determine the nature and etiology of any diagnosed low back disability.  The claims file should be reviewed by the examiner and the examiner should note that the folder was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disability is related to service.  The examiner is requested to comment on the Veteran's service treatment records showing low back strain secondary to a MVA and the Veteran's complaints of low back pain on discharge from service.  The examiner must consider the Veteran's statements regarding the incurrence of  low back symptoms during service, and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23  (2007).   If the examiner determines that the Veteran has a low back disability related to service, then the examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed incontinence, right hip disability, right shoulder disability, headaches, or right lower extremity nerve disability (a) was caused by, or (b) has been aggravated (permanently worsened) by the Veteran's low back disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310(b) (2012).  A rationale should be provided for all opinions offered. 

5.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the nature and etiology of any diagnosed right shoulder, right hip, headache, and right lower nerve disability.  If a separate neurological examination is necessary, that examination should be scheduled.  The claims file should be reviewed by the examiner and the examiner should note that the folder was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right shoulder, right hip, headache, or right lower nerve disability is related to service.  The examiner is requested to comment on the Veteran's service treatment records showing that he was involved in two MVAs and the Veteran's complaints of ongoing symptoms since his discharge from service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A rationale should be provided for all opinions offered. 

6.  Then, readjudicate the claims remaining on appeal, to include consideration of service connection on a secondary basis, if appropriate.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


